DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 11/5/2021 has been entered.  Claims 1, 6, 11 and 16 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0334699 (hereinafter Uchino) in view of US 2017/0195979 (hereinafter Nakamura) and US 2013/0077542 (hereinafter Yang).
Regarding claims 1, 6, 11 and 16, Uchino teaches method/UE/BS comprising: configuring simultaneous transmission of a physical uplink control channel (PUCCH) and a first physical uplink shared channel (PUSCH) (FIG. 1, (c): details PUCCH and PUSCH on SCell simultaneous transmission); and transmitting a periodic CSI in a time interval based on the simultaneous transmission (FIG. 1, (c): details UCI transmitted through PUCCH on simultaneous transmission). 
Uchino does not explicitly teach wherein, based on the PUSCH being scheduled on a secondary cell (SCell) in the time interval and based on the SCell being a licensed cell, the periodic CSI is transmitted on the PUSCH of the SCell, and wherein, based on the PUSCH being scheduled only on the SCell in the time interval and based on the SCell being an unlicensed cell, the periodic CSI and hybrid automatic repeat request acknowledgement (HARQ-ACK) information are transmitted on the PUCCH of a primary cell (PCell). 
However, Nakamura teaches based on the PUSCH being scheduled on a secondary cell (SCell) in the time interval and based on the SCell being a licensed cell, the periodic CSI is transmitted on the PUSCH of the SCell ([0064]: details PH is transmitted on the PUSCH of a SCell of the licensed band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchino to incorporate the teachings of Nakamura and include based on the PUSCH being scheduled on a secondary cell (SCell) in the time interval and based on the SCell being a licensed cell, the periodic CSI is transmitted on the PUSCH of the SCell of Nakamura with Uchino.  Doing so would increase throughput (Nakamura, at paragraph [0022]).
Moreover, Yang teaches based on the PUSCH being scheduled only on the SCell in the time interval and based on the SCell being an unlicensed cell, the periodic CSI and hybrid automatic repeat request acknowledgement (HARQ-ACK) information  ([0036]-[0051]: details if there is no PUSCH on PCell… periodic CSI and/or HARQ-ACK is transmitted with a PUCCH in the primary cell (PCell) only).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uchino to incorporate the teachings of Yang and include based on the PUSCH being scheduled only on the SCell in the time interval and based on the SCell being an unlicensed cell, the periodic CSI and hybrid automatic repeat request acknowledgement (HARQ-ACK) information are transmitted on the PUCCH of a primary cell (PCell) of Yang with Uchino.  Doing so would increase data throughput (Yang, at paragraph [0155]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.K./Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415